Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant timely traversed the restriction requirement in the reply filed on 04/04/2022 with the election of claims 11-14 and newly added claims 21-30 and election of Species 5 (Figs. 7A-9B).  Thus, claims 11-14 and 21-30 are presently pending in this application.  
Applicant's election with traverse is acknowledged.  The species traversal has been considered but is not found to be persuasive.  Figs. 1-3 disclose a mutually exclusive embodiment different from Figs. 7A-9B since Figs. 1-3 show a femoral prosthesis without a first selectable neck angle, first tilt position and first rotational position.  If the applicants believe that these are in fact similar and should not be considered mutually exclusive species, the applicant is required to state that these embodiments do not have mutually exclusive characteristics and a single prior art disclosing one would disclose the other since they are obvious variants of each other.  
The requirement is still deemed proper and is therefore made FINAL.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 recites the limitation " wherein the medial core body side defines a first distance from the anterior casing side along the anterior-posterior direction and a second distance from the posterior casing side along the anterior-posterior direction that is different than the first distance”.  It is unclear how the medial core body side extends a “first distance” and “second distance” since the claim only requires the first distance starts from the anterior casing side and the second distance starts from the posterior casing side but fails to define if the first/second distances extend from the inner casing surface or the outer casing surface.  Claim 11 should be amended to claim “wherein the medial core body side defines a first distance from the outer casing surface at the anterior casing side along the anterior-posterior direction and a second distance from the outer casing surface at the posterior casing side along the anterior-posterior direction that is different than the first distance” as disclosed in paragraph 0130 of the specification. 
Claim 26 recites the limitation “the stem component”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “the medial and lateral sides”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-14, 21-25, 27 and  29-30 are rejected as being dependent from rejected claim.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 21 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgutis (4728335) in view of Sekel (2005/0154470).  
Regarding claims 11-12, as best understood, Jurgutis discloses a femoral prosthesis 12 (Fig. 1) comprising: an elongate core body 14 (Fig. 2) that extends along a central core body axis from a proximal core body end to a distal core body end opposite the proximal core body end (two opposing ends of stem 14; Fig. 2), the elongate core body defines a medial core body side and a lateral core body side opposite the medial core body side (Fig. 4 discloses the two medial and lateral sides of stem 14 receiving sleeve 16) substantially along a medial-lateral direction that is substantially perpendicular to the central core body axis (as shown in the cross-section of Fig. 4); a neck 18 that extends out with respect to the elongate core body 14 (Fig. 2); and a porous casing 16 (Fig. 2 and abstract disclose porous sleeve 16) that encases at least a portion of the core body (sleeve 16 encases stem 14; Fig. 3), wherein the porous casing 16 faces the core body (Fig. 3) and defines an outer casing surface 46/48 (Fig. 3) opposite the core body (as shown in Figs. 3-4), wherein the porous casing 16 defines an anterior casing side (the side located at the bottom of core body 14 in Fig. 4) and a posterior casing side opposite the anterior casing side (the side located at the top of the core body 14 in Fig. 4 opposite of the bottom anterior casing side surface) substantially along an anterior-posterior direction that is substantially perpendicular to each of the central core body axis and the medial- lateral direction (as shown in the cross-section of Fig. 4),
except for wherein the medial core body side defines a first distance from the anterior casing side along the anterior-posterior direction and a second distance from the posterior casing side along the anterior-posterior direction that is different than the first distance, wherein the first and second distances are measured in a plane that is oriented substantially perpendicular to the central core body axis; and wherein the lateral core body side defines substantially the first distance from the posterior casing side and substantially the second distance from the anterior casing side.
However, Sekel teaches a similar casing 64 (Figs. 12-14) that when engaged with a core body into recess 67, the core body would define a first distance from the anterior casing side along the anterior-posterior direction and a second distance from the posterior casing side along the anterior-posterior direction that is different than the first distance (the recess 67 when looked at a cross-section has an offset which discloses one side thickness being smaller than the opposite side; Fig. 13), wherein the first and second distances are measured in a plane that is oriented substantially perpendicular to the central core body axis (as shown in the cross-section of Fig. 13); and wherein the lateral core body side defines substantially the first distance from the posterior casing side and substantially the second distance from the anterior casing side (the lateral distance is the larger distance or thickness of the offset in Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the core body and casing in Jurgutis to include the medial core body side defines a first distance from the anterior casing side along the anterior-posterior direction and a second distance from the posterior casing side along the anterior-posterior direction that is different than the first distance, wherein the first and second distances are measured in a plane that is oriented substantially perpendicular to the central core body axis and wherein the lateral core body side defines substantially the first distance from the posterior casing side and substantially the second distance from the anterior casing side, as taught and suggested by Sekel, for allowing the surgeon the ability to angle the outer casing surface of the core body to match a predetermined natural angle of the bone (par. 0102 of Sekel). 
Regarding claims 21 and 26-27, as best understood, Jurgutis discloses the claimed invention of claim 11; except for wherein the casing defines an inner casing surface that faces the core body, and the outer casing surface is opposite the inner casing surface;  wherein the inner surface of the porous casing extends along a central inner casing axis that is substantially coincident with the central core body axis, and the outer surface of the porous casing extends along a central outer casing axis that intersects the central inner casing axis within an outer perimeter of the core body with respect to a side elevation view of the stem component that includes the proximal core body end, the distal core body end, the medial core body side, and the lateral core body side and wherein with respect to a side elevation view of the femoral prosthesis that includes the proximal core body end, the distal core body end, the medial core body side, and the lateral core body side, the thickness at a first side of the porous casing increases as the casing extends in a distal direction from the proximal core body end to the distal core body end, and the thickness at a second side of the porous casing decreases as the casing extends in the distal direction, the second side is opposite the first side.
However, Sekel teaches a similar casing 64 (Figs. 12-14) wherein the casing when engaging a core body in the recess 67 defines an inner casing surface that faces the core body, and the outer casing surface is opposite the inner casing surface (inner and outer surfaces of casing 64; Fig. 13);  wherein the inner surface of the porous casing extends along a central inner casing axis that is substantially coincident with the central core body axis, and the outer surface of the porous casing extends along a central outer casing axis that intersects the central inner casing axis within an outer perimeter of the core body (Fig., 14 discloses the axes of the inner and outer casing surfaces intersect at a side view) with respect to a side elevation view of the stem component that includes the proximal core body end, the distal core body end, the medial core body side, and the lateral core body side (Fig. 14 shows the side elevation view) and wherein with respect to a side elevation view of the femoral prosthesis that includes the proximal core body end, the distal core body end, the medial core body side, and the lateral core body side, the thickness at a first side of the porous casing increases as the casing extends in a distal direction from the proximal core body end to the distal core body end, and the thickness at a second side of the porous casing decreases as the casing extends in the distal direction, the second side is opposite the first side a9Fig. 14 discloses the left side of the side elevation view shows the thickness increasing as the casing 64 extends in a distal direction and the thickness on the right side decreases).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the core body and casing in Jurgutis to include the casing defines an inner casing surface that faces the core body, and the outer casing surface is opposite the inner casing surface;  wherein the inner surface of the porous casing extends along a central inner casing axis that is substantially coincident with the central core body axis, and the outer surface of the porous casing extends along a central outer casing axis that intersects the central inner casing axis within an outer perimeter of the core body with respect to a side elevation view of the stem component that includes the proximal core body end, the distal core body end, the medial core body side, and the lateral core body side and wherein with respect to a side elevation view of the femoral prosthesis that includes the proximal core body end, the distal core body end, the medial core body side, and the lateral core body side, the thickness at a first side of the porous casing increases as the casing extends in a distal direction from the proximal core body end to the distal core body end, and the thickness at a second side of the porous casing decreases as the casing extends in the distal direction, the second side is opposite the first side, as taught and suggested by Sekel, for allowing the surgeon the ability to angle the outer casing surface of the core body to match a predetermined natural angle of the bone (par. 0102 of Sekel). 
Regarding claims 28-29, as best understood, Jugurtis discloses the outer casing surface at the medial and lateral sides taper toward each other as they extend distally (Fig. 1 discloses the wider top portion and a tapered smaller width portion of casing 16 and core body 14) and wherein the central core body axis is curved (Fig. 2 discloses the core body 14 having a curvature below platform 22). 
Regarding claim 30, Jugurtis discloses wherein the neck extends out with respect to the core body along a central neck axis, and the femoral prosthesis defines a neck offset from the porous casing to the neck along the central neck axis (as shown in Fig. 1, the neck 18 has a offset where it extends more to the left with respect to the casing 16). 
Allowable Subject Matter
Claims 13-14 and 22-25 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774